DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
Response to Amendment
Applicant’s amendment filed on February 24, 2022 has been considered.  Claims 1-4 are withdrawn.  Claims 6-8 and 10-16 are canceled.  Claims 17-20 are new.  Claims 5, 9, and 17-20 are under consideration.
 Claim Objections
Claims 5 and 17-20 are objected to because of the following informalities:
In claim 5, “isobutene” (twice recited, at lines 14 and 17) should be changed to --isobutylene-- for consistent claim terminology.
In each of claims 17-20, --inlet-- should be inserted before “tube” (at line 4).
In each of claims 19 and 20, “chorine” (at line 6) should be changed to --chlorine--.
In claim 20, “ration” (at line 6) should be changed to --ratio--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9, “a plurality of the cooling jackets being fluidly communicated with each other” is not supported by the disclosure.  Claim 5, from which claim 9 depends, sets forth, “a cooling jacket wrapped around the plurality of synthesis reaction tubes that are arranged side-by-side” (at lines 10-11).  This feature is shown in FIG. 2, wherein the synthesis reactor assembly comprises a cooling jacket 1 is wrapped around a plurality of synthesis reaction tubes 4 that are arranged side-by-side.  The description of FIG. 2 in the specification (at page 4, second paragraph; with emphasis added) further states,
 “… A plurality of reactors share the same cooling jacket 1, which is equivalent in the same cooling jacket, thereby effectively using the space and energy, and improving the reaction efficiently.”  
Therefore, in the case of a cooling jacket wrapped around plural reaction tubes, the specification only supports one cooling jacket shared amongst the plural reaction tubes.
The disclosure does not support a synthesis reactor assembly comprising a plurality of cooling jackets, with each cooling jacket being wrapped around a plurality of the reaction tubes, and the cooling jackets being in fluid communication with one another.
Regarding claim 20, the claimed ratio range of “1.0005:1 to 1.02:1” (at line 6) is not supported by the disclosure.  It is noted that the specification (at page 2, line 2) discloses the ratio range “1.005:1 to 1.02:1”.  See also Example 1, which discloses the ratio “1.005:1.”
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation of “the isobutylene inlet tube” (at line 12), which is drawn to one isobutylene inlet tube, is unclear because the claim sets forth a plurality of 
Furthermore, the recitation of “the chlorine gas inlet tube” (thrice recited, at lines 12, 14, and 17), which is drawn to one chlorine gas inlet tube, is unclear because the claim sets forth a plurality of chlorine gas inlet tubes (at line 5-9).
Furthermore, the recitation of “the synthesis reaction tube” (thrice recited, at lines 12-13, 15, and 17-18), which is drawn to one synthesis reaction tube, is unclear because the claim sets forth a plurality of synthesis reaction tubes (at lines 5-6).
Regarding claim 18, it is unclear as to the structural limitation applicant is attempting to recite by “a reaction of the isobutylene and chlorine in each synthesis reaction tube having a temperature of 0 to 30 °C” because the limitation is drawn to a process limitation that does not appear to impart further structural limitations to the apparatus claim.
Regarding claim 19, it is unclear as to the structural limitation applicant is attempting to recite by “a reaction of the isobutylene and chlorine in each synthesis reaction tube having more isobutylene than [chlorine]” because the limitation is drawn to a process limitation that does not appear to impart further structural limitations to the apparatus claim.
Regarding claim 20, it is unclear as to the structural limitation applicant is attempting to recite by “a reaction of the isobutylene and chlorine in each synthesis reaction tube having a molar [ratio] of the isobutylene to the [chlorine] being 1.0005:1 to 1.02:1” because the limitation is drawn to a process limitation that does not appear to impart further structural limitations to the apparatus claim.
	Dependent claim 17 is further rejected because it depends from a rejected base claim.
Double Patenting
Applicant is advised that should claim 17 be found allowable, claims 18-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  
In the instant case, the limitations of “a reaction of the isobutylene and chlorine in each synthesis reaction tube having a temperature of 0 to 30 °C” in claim 18 (at lines 5-6); “a reaction of the isobutylene and chlorine in each synthesis reaction tube having more isobutylene than [chlorine]” in claim 19 (at line 5-6); and “a reaction of the isobutylene and chlorine in each synthesis reaction tube having a molar ration of the isobutylene to [chlorine] being 1.0005:1 to 1.02:1” in claim 20 (at lines 5-6) are each considered process limitations that do not impart further patentable weight (i.e., structural limitations) to the apparatus claims.  See MPEP § 2114.  Thus, claims 18-20 are considered to cover the same features recited in claim 17.
Response to Arguments
Applicant’s arguments filed on February 24, 2022 have been fully considered.
Independent claim 5, as amended, positively recites “an isobutylene supply having isobutylene” (at line 3) and “a chlorine gas supply having chlorine gas” (at line 4), wherein a reaction tube of each reactor is “fluidly coupled with an isobutylene inlet tube configured to receive the isobutylene from the isobutylene supply and fluidly coupled with a chlorine gas inlet tube configured to receive chlorine gas from the chlorine gas supply” (at lines 5-9).
	The combination of Organ et al., Benali, and Okamaoto et al. fails to disclose or provide 
Allowable Subject Matter
Claims 5, 9, and 17-20 would be allowable if rewritten or amended to overcome the claim objections and rejections under 35 U.S.C. 112(a) and 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art to Jabrik et al. (US 4,870,220) discloses an apparatus for producing methallyl chloride (also known as 3-chloro-2-methyl-1-propene, or 2-methyl-3-chloroallyl), said apparatus (see Figure; column 3, line 56, to column 4, line 4) comprising: an isobutylene supply having isobutylene (i.e., a source of isobutene (not shown) fluidly connected to pipe 1); a chlorine gas supply having chlorine gas (i.e., a source of chlorine gas (not shown) fluidly connected to pipe 2); a synthesis reactor comprising a synthesis reaction tube (i.e., a tubular reactor defining a reaction chamber 5) fluidly coupled with an isobutylene inlet tube (i.e., the pipe 1) configured to receive the isobutylene from the isobutylene supply and fluidly coupled with a chlorine gas inlet tube (i.e., the pipe 2) configured to receive chlorine gas from the chlorine gas supply; and a cooling jacket (i.e., a cooling water jacket 4) wrapped around the synthesis reaction tube.  Jabrik et al. further discloses a method for producing methallyl chloride using said apparatus, wherein the method comprises feeding isobutylene and chlorine gas into the reaction tube (i.e., isobutylene supplied via pipe 1; chlorine gas supplied via pipe 2 3 and 9); and performing a gas-phase chlorination reaction of the isobutylene and the chlorine gas in the reaction tube 5 to produce a methallyl chloride product (i.e., the product discharged via pipe 6).  
Jabrik et al. fails to disclose or suggest the instantly claimed synthesis reactor assembly or a method of producing 2-methyl-3-chloroallyl from a gas-phase chlorination reaction of the isobutylene and the chlorine gas using the instantly claimed synthesis reactor assembly.
Withdrawn method claims 1-4 would be eligible for rejoinder upon the allowance of claim 5, from which the claims depend, and if rewritten or amended to overcome the following claim objections and rejections under 35 U.S.C. 112(b):
Claims 1 and 4 are objected to because of the following informalities:  
	In claim 1, “isobutene” (at line 11) should be changed to --isobutylene--.
In claim 4, --and-- should be inserted after “°C;” (at line 2).
Appropriate correction is required.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation of, “A method for synthesizing high-selectivity 2-methyl-3-chloroallyl, which is used for synthesizing 2-methyl-3-chloroallyl” (at lines 1-2) is unclear because the underlined portion of the limitation is redundant.
	Also, the limitation “providing the synthesis reactor of claim 5” (at line 4) is unclear because claim 5 claims “A synthesis reactor assembly” (at line 1).

	Also, the relationship between “chlorine gas” (at line 5) and the chlorine gas of “a chlorine gas supply having chlorine gas” set forth in claim 5 (at line 4) is unclear.
	Also, each recitation of “the synthesis reactor” (at lines 6, 7, 13), which is drawn to one reactor, is unclear because claim 5 (at line 5) sets forth a plurality of synthesis reactors.
	Also, the relationship between “a/the cooling surface” (at lines 6 and 13) and “a cooling surface of each synthesis reactor” set forth in claim 5 (at line 19) is unclear.
	Also, the relationship between “a/the synthesis reaction tube” (at lines 7, 10, 11-12) and “a synthesis reaction tube” of each synthesis reactor set forth in claim 5 (at lines 5-6) is unclear.
	Also, the relationship between “an/the isobutylene inlet tube” (at lines 7-8 and 11) and “an isobutylene inlet tube” of each synthesis reactor set forth in claim 5 (at lines 5-7) is unclear.
	Also, the relationship between “a/the chlorine gas inlet tube” (at lines 8 and 11) and “a chlorine gas inlet tube” of each synthesis reactor set forth in claim 5 (at lines 5-9) is unclear.
	In general, the further recitation of the aforementioned structural features is unnecessary because the claim already sets forth the step of “providing the synthesis reactor [assembly] of claim 5”, which incorporates all of the structural features set forth in claim 5.
	Regarding claim 2, the limitation “a slightly excessive amount of isobutylene is added in the chlorination reaction” is considered indefinite because it is unclear as to what amount of isobutylene would be considered “slightly excessive”.  It is noted that Applicant’s specification does not define what is meant by a “slightly excessive” amount.
	Regarding claim 3, the limitation “a molar ratio of the isobutylene to the chlorine gas is preferably 1.005~1.02:1” renders the claim indefinite because it is unclear as to whether the preferred ratio range should be treated as a positively recited limitation in the claim.
	Claim 4 is further rejected because it depends from a rejected base claim.
The following proposed claim amendments drafted by the examiner are presented to applicant for consideration: 
1.	(Withdrawn-Currently Amended)	A method for synthesizing high-selectivity 2-methyl-3-chloroallyl, 
providing the synthesis reactor assembly of claim 5; 
feeding from the isobutylene supply through each isobutylene inlet tube and chlorine gas from the chlorine gas supply through each chlorine gas inlet tube; 
mixing the isobutylene and the chlorine gas at each tee form to produce a mixture of isobutylene and chlorine gas; and
performing a gas-phase chlorination reaction of the mixture of isobutylene and chlorine gas in each synthesis reaction tube to produce 2-methyl-3-chloroallyl. 




2.	(Withdrawn-Currently Amended)  The an excess amount of isobutylene is added in the chlorination reaction.
3.	(Withdrawn-Currently Amended)   The 
4.	(Withdrawn-Currently Amended)  The and the chlorination reaction residence time is 0.1~1 second.
5.	(Currently Amended)  A synthesis reactor assembly [[of]]for producing high-selectivity 2-methyl-3-chloroallyl, comprising:
an isobutylene supply having isobutylene; 
a chlorine gas supply having chlorine gas;
a plurality of synthesis reactors arranged side-by-side, each synthesis reactor comprising:													a synthesis reaction tube fluidly coupled with an isobutylene inlet 
tube configured to receive the isobutylene from the isobutylene supply and fluidly coupled with a chlorine gas inlet tube configured to receive chlorine gas from the chlorine gas supply; 
wherein the isobutylene inlet tube, the chlorine gas inlet tube, and the synthesis reaction tube are connected in a tee form;
wherein the isobutylene inlet tube and the chlorine gas inlet tube are in a U-shape, and an upper end of the synthesis reaction tube is connected to the U- shape to form the tee form; and
wherein the isobutylene inlet tube, the chlorine gas inlet tube, and the synthesis reaction tube have a diameter of 0.2~0.5 mm, respectively;
a cooling jacket wrapped around the plurality of synthesis reactors ; and



a cooling surface of each synthesis reactor has a heat exchange area of 8000~20000 m2/m3 based on an actual reaction volume of each synthesis reactor.
6-16.	(Canceled).
17.	(Currently Amended)	The synthesis reactor assembly for producing high-selectivity 2-methyl-3-chloroally of claim 5, comprising:
	isobutylene in each isobutylene inlet tube; and
	chlorine gas in each chlorine gas inlet tube.
18-20.	(Canceled).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774